Citation Nr: 0004904	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  This appeal arises from a February 1998 rating 
decision of the Department of Veterans Affairs (VA), Reno, 
Nevada, regional office (RO).  

In November 1999, the Board of Veterans' Appeals (Board) 
remanded the case for the RO to provide the veteran with the 
laws and regulations pertaining to reopening a previously 
denied claim.  This was accomplished in December 1999.


FINDINGS OF FACT

1  The Portland, Oregon, regional office (PRO), by rating 
decision dated in March 1995, denied service connection for 
dental trauma; the veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

2.  The evidence added to the record since the PRO's decision 
of March 1995 is either cumulative in nature or not material 
in that it does not indicate that the veteran suffered dental 
trauma during service; the evidence received since March 1995 
is not so significant that it must be considered in order to 
properly decide the merits of the veteran's claim.


CONCLUSION OF LAW

The PRO's denial of service connection for dental trauma in 
March 1995 is final; new and material evidence has not been 
submitted, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Portland, Oregon, regional office (PRO) denied service 
connection for dental trauma in March 1995.  The veteran was 
informed of that decision and he did not file a timely 
appeal.  To reopen the claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

VA laws applicable to service connection for dental disorders 
have been recently revised.  These changes became effective 
June 8, 1999.  64 Fed.Reg. 30392 (June 8, 1999).  The Court 
has held that where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (deleted as of June 8, 
1999).

Disease or injury of individual teeth and investing tissues 
were service connected when shown by the evidence to have 
been incurred in or aggravated by service and, as to each 
noncompensable service-connected dental condition, a 
determination was to be made as to whether it was due to a 
combat wound or other service trauma.  38 U.S.C.A. § 1712 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.381 (effective prior 
to June 8, 1999).

The determination of a dental disorder due to in-service 
trauma is significant in that VA dental care may be 
authorized for any indicated treatment reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (1999).  For 
the purposes of determining eligibility for dental care under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97.

Under the amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.381 (1999). Teeth noted as normal at entry will be 
service-connected if they were filled or extracted after 180 
days or more of active service.  Third molars will not be 
considered service connected for treatment purposes unless 
disease or pathology of the tooth developed after 180 days or 
more of active service or was due to combat or inservice 
trauma.  Id.

VA outpatient dental treatment based on tooth extraction 
during active service is subject to eligibility determination 
under the provisions of 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  Class II dental treatment is provided for 
noncompensable service-connected dental conditions, but 
restrictions include one-time treatment and timely 
application after service.  Class II(a) dental treatment is 
provided, without restrictions as to the number of treatment 
episodes or timely application, for a service-connected 
noncompensable dental condition due to a combat wound or 
other service trauma.

Initially, although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation has no effect on the outcome of 
the veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds that, as the outcome would be the 
same under either the old or new versions of the applicable 
regulations, this decision is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

When the claim was denied in March 1995, the evidence of 
record showed that during service the veteran sustained 
shrapnel wounds to the head and chin in May 1970, but that no 
teeth had been injured during service.  The service 
separation examination in January 1971 did not indicate any 
dental trauma.  Dental records show that on January 15, 1971, 
teeth numbers 16 and 17 were extracted.  On a VA examination 
in August 1971, the veteran complained of "broken teeth;" 
however, there were no objective findings to indicate any 
dental trauma.  A VA examination dated in January 1995 noted 
the veteran's history of the shattering of several teeth in 
the landmine explosion in 1970.  It was noted that the 
veteran reported that these teeth had been repaired shortly 
after the injury.  

The March 1995 rating decision noted that the service medical 
records did not support the veteran's reported history of 
dental trauma during service, and the veteran was provided a 
copy of the rating decision.  To be new and material, the 
evidence would have to objectively show that the veteran 
suffered dental trauma during service.  

Relevant, non-duplicative evidence received since the PRO's 
March 1995 rating decision includes a VA dental examination 
report dated in April 1997 showing teeth tender from 
grinding, and periodontal ligament space traumatized around 
the teeth.  An August 1998 VA dental examination report is 
also of record.  The examiner reviewed the entire record, 
including the veteran's service dental records, and noted 
that the four third permanent molars (teeth 1, 16, 17, and 
32) had been removed during service, without any indication 
of dental trauma, that occlusal adjustment to tooth 18 
(presumably to adjust the bite) had been done in July 1970, 
and that the remaining teeth were in excellent repair, with 
good occlusal relationships and no acute dental caries or 
abscesses present.  

The medical evidence submitted since the March 1995 rating 
decision does not demonstrate any objective evidence of 
inservice dental trauma.  The veteran has submitted his own 
hearing testimony and written statements to the effect that 
the land mine explosion during service injured one or more 
teeth.  Because the veteran claims that he incurred dental 
trauma during a combat situation, consideration is given to 
the provisions of 38 U.S.C.A. § 1154(b) (West 1999).  
However, these contentions were considered by the rating 
board in its 1995 denial which found that they were not 
supported by the objective evidence of record, which showed 
no dental trauma during service.  Hence, such contentions are 
not new.

While the veteran has submitted various items of evidence 
since the March 1995 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence received since March 1995 does not objectively 
indicate that the veteran sustained dental trauma during his 
period of service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled its obligation to the veteran by informing him 
that the current evidence does not objectively show that he 
sustained dental trauma during service.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for dental trauma, that 
benefit is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

